 

Case 2:21-cr-20519-MAG-DRG ECF No. 1, PagelD.1 Filed 08/11/21 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA, Case: 2:21-cr-20519
Judge: Goldsmith, Mark A.
Plaintiff, MJ: Grand, David R.

Filed: 08-11-2021
USA vs. SEALED MATTER (DP)

VIOLATIONS:
D-1 MARY NICOLE CHEATHAM, RN., 18 U.S.C. § 1365(a)(4)

Vv.

Defendant.
/

 

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE
(18 U.S.C. § 1365(a)(4) — Tampering with Consumer Products)

From on or about March 2020 to on or about August 2020, in the Eastern
District of Michigan, the defendant, Mary Nicole Cheatham, R.N., with reckless
disregard for the risk that another person would be placed in danger of death or
bodily injury, and under circumstances manifesting extreme indifference to such
risk, did tamper with a consumer product that affected interstate and foreign
commerce. Specifically, the defendant, working as a registered nurse at DMC
Sinai-Grace Hospital (6071 W Outer Dr, Detroit, Michigan), tampered with vials
and syringes containing hydromorphone, a narcotic painkiller in liquid form, which

she knew were intended to be administered to patients for the purpose of pain relief
1

3

 
 

 

Case 2:21-cr-20519-MAG-DRG ECF No. 1, PagelD.2 Filed 08/11/21 Page 2 of 3

in the critical care unit of the hospital; removed the hydromorphone from the vials

and syringes; replaced the hydromorphone with another liquid, and returned the

adulterated containers knowing they could be administered to patients at the

hospital.

All in violation of Title 18, United States Code, Sections 1365(a)(4).

SAIMA S. MOHSIN
Acting United States Attorney

/s/ Regina R. McCullough

REGINA R. McCULLOUGH (P64936)
Chief, Health Care Fraud Unit
Assistant United States Attorney
United States Attorney’s Office

211 W. Fort Street, Suite 2001

Detroit, Michigan 48226

Phone: (313) 226-9618

Email: regina.mccullough@usdoj.gov

Dated: August 11, 2021

THIS IS A TRUE BILL

/s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

 
 

Case 2:21-cr-20519-MAG-DRG ECF No. 1, PagelD.3 Filed 08/11/21 Page 3 of 3

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

~] Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 0 (b)4)" Judge Assigned:

Cc Yes No AUSA’s Initials: Za

Case Title: USA v. Mary Nicole Cheatham, R.N.

 

 

 

 

 

County where offense occurred : Wayne

Check One: Felony L]Misdemeanor L]Petty
V¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

T] Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

August 11, 2021 New. rv). Lo

Date eginaR. McCullough
Regina United States tomey

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone:313-226-9618

Fax: 313-226-2621

E-Mail address: Regina.McCullough@usdoj.gov
Attorney Bar #; P64936

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 

 

ne |
